Title: To George Washington from Henry Bouquet, 10 August 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Reas Town Camp 10th Aug: 1758

Capt. Possey’s Company is marched upon the Road, and as the Small Pox broke out some days ago in your Regt I have Sent them all wth Col. Stephens over Allegheny Hill: The first Battn

of Pensilvania will follow them and we shall have about 1200 Men in the distance of 36 miles.
The Road will be cut to morrow night to the foot of the mountain, where different Parties are to join to cut the Gap, and join the Division wth Col. Stephens.
I have Sent you Provisions, and the Waggon Master has his Directions for his Load, I beg of you to give the necessary orders to expedite that Convoy, Sir John has wrote you upon it and given directions for the forrage to be issued to the Waggoners.
Your men have lefft their Coats here, but as this Expedition goes on So Slowly, I am afraid the Winter will overtake us, before you can get your Cloathing again; for my Part I have Sent for the Coats of the R.A. and make them were them: Please to give your orders to L. Col. Stephens on that Subject. They could be lefft at Loyal Hanning our first deposite and would be at hand at all Events.
Besides the two Waggoners Scalped and the two missing, one of our Escorts was attaked the Same day had two men wounded, but lost none; another man riding down was shot thru the thigh; but Saved by immediate assistance: I hope that Some of those rascals will fall in wth Some of our Party.
We have lost 50 of our Indians, but I don’t look on them to be of great Service if we are once over the Mountains, which will shortly be the Case.
As our Troop of Light Horse is too much harassed by continual Service, I desire you will Send me half of Capt. Stuart’s Troop, with one or two of his Officers, as you may think necessary to take care of them.
I expect daily the General or his orders to march mySelf to Loyal Hanning; We find happily less difficulty in opening the Road than we imagined[.] To this moment the choice of Roads has not contributed to retard the Expedition: The artillery horses are So harrassed that they can not move for 8 days.
No Letters nor News from the Settlements—a Letter from Boston 24th July makes no mention of Louisburg, which I do not like.
5600 men under the Comand of Brig. General Stanwix are marched to the Carrying Place upon Mohawk River, to oppose a great Body of french coming down, that Way.

Please to write to Mr Walker to Send us as soon as possible a Supply of Cattle: The Calculations upon Paper will Starve us.
If the Tools from Fort Frederic are Sent to Cumberland, Send them to us. I am Dr Sr Your most obedt hble servant

Henry Bouquet


If you have any miners please to order them here.

